United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2159
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
John J. Brestogianis,                    *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: April 20, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

       John J. Brestogianis appeals his sentence for possession of an unregistered pipe
bomb. We conclude that an extended discussion of the issues presented by this appeal
will serve no useful purpose. We have carefully considered Brestogianis's contentions


      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
and find them to be without merit. We thus affirm Brestogianis's sentence. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-